DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims from which these claims depend have been amended to include the “continuous” language. It is now unclear how the continuously generated first signal of the independent claims is related to the continuously generated first signal of claims 22 and 23.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (US 6,277,083) in view of Dabney (US 6,620,157) and Eggers et al. (US 2004/0030328).
 Regarding claims 1, 5, 13, 14, 17, 18 and 21-23, Eggers discloses an electrosurgical system which produces a waveform comprising two parts, a first continuous sinusoidal signal at one voltage and a second sinusoidal signal with bursts at a higher voltage (fig. 1C), and delivers the waveform to an electrosurgical probe via cable (fig. 1). Whatever circuitry produces this waveform can be considered an electrosurgical generator (e.g. 34 in fig. 1). This embodiment of Eggers is not concerned with how the waveform is generated and so does not disclose the first and second signals are generated by first and second “generator circuitry” where a third “generator circuitry” combines them into the final signal, where the final signal has a higher voltage than either of the first and second signals. However, Applicant has not disclosed that using two generators to produce the waveform shown by Eggers is critical or produces an unexpected result, where the art teaches that using one generator or the sum of two generators is functionally equivalent for producing waveforms (see MPEP 2144.06). Dabney, for example, discloses several embodiments of an electrosurgical generator including at least one with a single generator (figs. 3 and 9), one with two generators with a summed output (fig. 4), one with two generators with a multiplied output (fig. 5) and one with two generators, one of which is modulated before both signals are mixed (fig. 6). Therefore, before the application was filed, it would have been obvious to a person of ordinary skill in the art to use any commonly known arrangement of generator circuitry in the system of Eggers, including two generators with a summed output as taught by Dabney, which would produce the predictable result of creating the desired waveform. Summing the two signals to produce the signal shown by Eggers will result in a signal that is higher than either of the summed signals by definition. Since the system of Eggers-Dabney produces the signal show by Eggers by summing two different sinusoidal signals, it is unclear how else the system would work other than summing continuous and discrete signals. However, in the interest of compact prosecution and to further illustrate the high level of ordinary skill in the art, Eggers et al. is cited to show that a blended waveform with the same purpose as that disclosed by Eggers can be formed by combining continuous and pulsed waveforms ([0010]). Therefore, before the application was filed, it would have been obvious to combine any commonly known waveform types in the system of Eggers-Dabney, using the two generators taught by Dabney to produce the blended waveform taught by Eggers, including a continuous waveform and a pulsed waveform as taught by Eggers et al., to produce the predictable result of a waveform that can both cut and coagulate. 
Regarding claims 2-4 and 8-12, these claims recite the elementary circuit components that comprise one or more of the “generator circuitry.” Specifically, the claims recite transformers, “power sources,” “filter circuitry,” capacitors, a field effect transistor and an inverter. It is noted that the language of “coupled to” is almost meaningless as all electrical parts of a complete circuit in a generator are electrically coupled to each other. These elements are ubiquitous in the art (at least as shown by the references cited in the previous Action) and well within the level of ordinary skill in the art to use in a predictable manner, and Applicant has not disclosed that using these parts produces an unexpected result. The fact that Applicant has both shown (fig. 1 vs fig. 2) and claimed two mutually exclusive species of a generator for producing the same waveform supports the position that the mere existence of various simple electrical parts in a generator is relatively unimportant. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known circuit parts in the system of Eggers-Dabney, including transformers, filters, capacitors, FETs and inverters, which would produce the predictable result of a generator that produces a desired output.
 Regarding claims 6 and 7, Eggers does not specifically disclose the peak voltages are between 0-400 for the first signal and 0-500 for the second signal. However, Eggers does generally disclose a range of about 1000 V peak-to-peak for the larger peak (col. 12 lines 6-21). Further, Applicant has not disclosed that this significant range produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to select any voltage for the output of Eggers-Dabney, including peaks less than 400 and 500 volts, which would produce the predictable result of treating tissue in a desired manner.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers, Dabney and Eggers et al., further in view of Bowers (US 4,438,766).
Regarding claims 15 and 19, these claims recite a slightly more specific limitation than some of the other claims, requiring a filter between the sources, including transformers, and the output. However, using filters between transformers and outputs is extremely common in the art. Bowers, for example, discloses a generator (fig. 1) which uses filters (180, 185) between transformers (170, 175) and outputs (192 or 195). Applicant has not disclosed that using filters between transformers and the output produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Eggers-Dabney-Eggers et al. to include filters located between transformers, as taught by Bowers, which would produce the predictable result of an electrosurgical generator that functions in a desired manner.

 Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As shown in this Action the prior art is aware of the claimed waveform shape. However, there are innumerable combinations/configurations of many different circuit components that could be used to produce the shape. The prior art does not disclose the particular parts in the particular relationships claimed in claims 16 and 20 and it is the examiner’s opinion that those claims recite a level of detail that goes beyond what a person of ordinary skill would be motivated to do in the pursuit of the claimed waveform shape. Specifically, these claims recite a particular relationship between the elements that is not found in the art. For example, various elements “coupled between” other elements, or elements coupling different elements to each other, which is a narrower requirement than that the elements merely exist in the same system. It is noted, however, that these claims recite a species of the invention which has mutually exclusive characteristics with the other species (fig. 1 vs fig. 2).

 Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive. The amendments have overcome the rejection under 35 U.S.C. 102 and so those arguments are not addressed. Regarding the rejections under 35 U.S.C. 103, while the rejections have been slightly updated in the interest of clarity, the arguments would be unpersuasive because they constitute, as noted in the advisory action and not addressed by Applicant, a piecemeal analysis of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). More specifically Applicant argues that Eggers does not disclosed the claimed invention on the basis that merely combining the two signals of Eggers to produce the third signal of Eggers does not result in the claimed waveform. But the rejection was in view of Eggers and Dabney and Applicant has not substantively addressed Dabney at all. In fact, one of Applicant’s few references to Dabney is a quotation to the effect that summing the function of two generators is known. Using plain language two summed signals results in a signal that is greater than either of the summed signals (if an example of this is necessary, a reference has been provided in the Conclusion below). The basis of the rejection is not, therefore, that Eggers discloses all the claim limitations. The basis of the rejection is that Eggers discloses a waveform of identical shape to the claimed waveform and that Dabney discloses numerous mechanisms to arrive a waveform shape including summation. All the references cited throughout the course of prosecution show that the level of ordinary skill in the art of electrosurgical generators is very high. Therefore, it would have been obvious to such a person to sum two waveforms to produce a third waveform which would have a larger peak voltage than either of the summed waveforms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the fact that summing two waveforms results in a waveform with a greater amplitude than either of the summed waveforms, compare figures 9 and 10 of US 2017/0000553 to Wiener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794